DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takebe et al. (JP 2017-110528, see machine translated version).
Regarding claim 1, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior 
Regarding claim 2, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3).
Takebe et al. are silent on wherein the layered article has a plastic deformation rate of 30 x 10-6 or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Takebe et al. would possess the same plastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 3, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) 
Takebe et al. are silent on wherein the layered article has an elastic deformation rate of 100 x 10-6 or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Takebe et al. would possess the same elastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 4, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3).
Takebe et al. are silent on wherein the layered article has a repulsion elasticity of 30% or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Takebe et al. would possess the 
Regarding claim 5, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3).
Takebe et al. are silent on wherein the skin layer has a bending modulus higher than that of the porous structure material.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Takebe et al. would possess the same bending modulus as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 8, Takebe et al. teach wherein the porous material contains the reinforcing fiber in a ratio within a range of 0.5% by volume or more and 55% by volume or less, the resin within a range of 2.5% by volume or more and 85% by volume or less, and the voids within a range of 10% by volume or more and 99% by volume or less (page 1, paragraph 6, page 2, paragraph 2).
Regarding claim 9, Takebe et al. teach wherein the skin layer contains at least one selected from the group consisting of fiber reinforced thermoplastic resin and fiber 
Regarding claim 10, Takebe et al. teach wherein the resin contains at least one selected from the group consisting of polyolefin thermoplastic elastomer, polyurethane thermoplastic elastomer, polyester thermoplastic elastomer and polyamide thermoplastic elastomer (page 3, paragraph 6).
Regarding claim 11, Takebe et al. teach wherein the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Regarding claim 14, Takebe et al. teach wherein the reinforcing fibers are dispersed in a monofilament-like form and in a random manner (page 2, paragraph 10, page 4, paragraph 2).
Regarding claim 15, Takebe et al. teach a sports equipment (page 9, paragraph 5) which partially includes a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the 
Regarding claim 16, Takebe et al. teach a sports equipment (page 9, paragraph 5) which partially includes a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3), the sports equipment has a blow side, and the blow side is formed by the layered article (page 9, paragraph 5).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Takebe 


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-11, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatanaka et al. (US Patent Application No. 2016/0214346).
Regarding claim 1, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Hatanaka et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 2, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanaka et al. are silent on wherein the layered article has a plastic deformation rate of 30 x 10-6 or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Hatanaka et al. would possess the same plastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 3, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanaka et al. are silent on wherein the layered article has an elastic deformation rate of 100 x 10-6
Regarding claim 4, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanake et al. are silent on wherein the layered article has a repulsion elasticity of 30% or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Hatanake et al. would possess the same repulsion elasticity as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 5, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanaka et al. are silent on wherein the skin layer has a bending modulus higher than that of the porous structure material.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Hatanaka et al. would possess the same bending modulus as the instant application 
Regarding claim 6, Hatanaka et al. teach wherein the layered article has a sandwich structure in which the skin layers are arranged on both surfaces of the porous structure material (page 2, paragraph [0031]).
Regarding claim 8, Hatanaka et al. teach wherein the porous material contains the reinforcing fiber in a ratio within a range of 1% to 30% relative to the apparent volume which reads on Applicant’s claimed range of 0.5% by volume or more and 55% by volume or less (page 3, paragraph [0036]), the resin within a range of 10% to 80% relative to the apparent volume which reads on Applicant’s claimed range of 2.5% by volume or more and 85% by volume or less (page 4, paragraph [0052]), and the voids within a range of 10% to 85% relative to the apparent volume which reads on Applicant’s claimed range of 10% by volume or more and 97% by volume or less (page 4, paragraph [0053]).
Regarding claim 9, Hatanake et al. teach wherein the skin layer contains at least one selected from the group consisting of fiber reinforced thermoplastic resin and fiber reinforced thermosetting resin (page 2, paragraph [0031], page 5, paragraph [0060], page 6, paragraph [0068]).
Regarding claim 10, Hatanake et al. teach wherein the resin contains at least one selected from the group consisting of polyolefin thermoplastic elastomer, polyurethane thermoplastic elastomer, polyester thermoplastic elastomer and polyamide thermoplastic elastomer (page 3, paragraph [0039], page 4, paragraph [0041]).
Regarding claim 11, Hatanake et al. teach wherein the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 3, paragraph [0040], page 4, paragraphs [0040], [0041]).
Regarding claim 13, Hatanake et al. teach wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin (page 1, paragraph [0011], page 3, paragraphs [0037], [0038]).
Regarding claim 14, Hatanake et al. teach wherein the reinforcing fibers are dispersed in a nearly monofilament form and in random manner (page 7, paragraph [0074]).
Regarding claim 15, Hatanake et al. teach a sports equipment (page 9, paragraph [0097]) which partially includes a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re 
Regarding claim 16, Hatanake et al. teach a sports equipment (page 9, paragraph [0097]) which partially includes a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), which has a blow side, and the blow side is formed by the layered article (page 4, paragraph [0047], page 9, paragraph [0097]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 20 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers, resin, and voids within the layered article of Hatanaka et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version) in view of Hatanaka et al. (US Patent Application No. 2016/0214346).
Takebe et al. are relied upon as disclosed above.
Regarding claim 6, Takebe et al. fail to teach wherein the layered article has a sandwich structure in which the skin layers are arranged on both surfaces of the porous structure material.  However, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the sandwich structure of Hatanaka et al. for the layered article of Takebe et al. in order to provide a structure which is excellent in mechanical properties (Hatanake et al., page 2, paragraph [0023]).
Regarding claim 13, Takebe et al. fail to teach wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin.  However, Hatanake et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin layer formed on a surface of the porous structure material (page 1, paragraph [0011], page 2, paragraph [0031]), wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin (page 1, paragraph [0011], page 3, paragraphs [0037], [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide crossing points in Takebe et al. as that of Hatanake et al. in order to increase the shear modulus of the core (Hatanake et al., page 3, paragraph [0038]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version).
Takebe et al. are relied upon as disclosed above.
Regarding claim 7, Takebe et al. do not disclose wherein the layered article has a ratio tp/ts of thickness tp of the porous structure material and a thickness ts of the skin layer of 10 or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the layered article of Takebe et al. in order to provide a structure having excellent rigidity, lightweight and excellent mechanical properties (Takebe et al., page 2, paragraph 16, page 9, paragraph 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US Patent Application No. 2016/0214346).
Hatanake et al. are relied upon as disclosed above.
Regarding claim 7, Hatanake et al. do not disclose wherein the layered article has a ratio tp/ts of thickness tp of the porous structure material and a thickness ts of the skin layer of 10 or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the layered article of Hatanake et al. in order to provide a structure excellent in lightweight, thinness and stiffness (Hatanake et al., page 1, paragraphs [0001], [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version) in view of Donzis (US Patent No. 5,235,715).
Takebe et al. are relied upon as disclosed above.
Regarding claim 12, Takebe et al. fail to teach wherein the porous structure material is an open cell porous structure material having continuous voids formed therein.  However, Donzis et al. teach an article comprising a porous structure material wherein the porous structure material is an open cell porous structure material having continuous voids formed therein (col. 2, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use an open cell porous structure in Takebe et al. as that of Donzis in order to provide a composite capable of dispersing and absorbing impacting forces with high efficiency (Donzis, col. 2, lines 20-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US Patent Application No. 2016/0214346) in view of Donzis (US Patent No. 5,235,715).
Hatanaka et al. are relied upon as disclosed above.
Regarding claim 12, Hatanaka et al. fail to teach wherein the porous structure material is an open cell porous structure material having continuous voids formed therein.  However, Donzis et al. teach an article comprising a porous structure material wherein the porous structure material is an open cell porous structure material having continuous voids formed therein (col. 2, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use an open cell porous structure in Hatanake et al. as that of Donzis in order to provide a composite capable of dispersing and absorbing impacting forces with high efficiency (Donzis, col. 2, lines 20-30).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/11/2022